Exhibit 10.2

Execution Version

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (this “Agreement”), as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof, is entered
into effective as of August 20, 2012 (the “Effective Date”), and is by and among
Hi-CRUSH PARTNERS LP, a Delaware limited partnership (the “Partnership”),
HI-CRUSH GP LLC, a Delaware limited liability company and the general partner of
the Partnership (the “General Partner”), and HI-CRUSH PROPPANTS LLC, a Delaware
limited liability company (“Proppants”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.”

RECITALS:

WHEREAS, concurrently with the execution of this Agreement, Proppants will
contribute all of its equity interests in certain subsidiaries of Proppants to
the Partnership (the “Contribution”), including all of the limited liability
company interests in Hi-Crush Operating LLC, a Delaware limited liability
company (“Operating”), in exchange for limited partnership interests in the
Partnership; and

WHEREAS, in connection with the Contribution, the Parties desire by their
execution of this Agreement to evidence their understanding as more fully set
forth in this Agreement, with respect to (1) the license to use certain Marks
(as defined herein) of Proppants; (2) the assumption by Proppants of certain
contractual obligations of Operating; (3) specified indemnification obligations
of Proppants and the Partnership Group (as defined herein) and (4) the
Partnership’s right of first offer with respect to the ROFO Assets (as defined
herein).

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise; and the term “controlled” shall
have a similar meaning. Without limiting the generality of the



--------------------------------------------------------------------------------

foregoing, it is agreed that any Person that owns or controls, directly or
indirectly, 50% or more of the voting securities of another Person shall be
deemed for purposes of this Agreement to control such other Person.

“Agreement” has the meaning given such term in the introduction to this
Agreement.

“Arbitration Award” has the meaning given such term in Section 6.16.

“Cause” has the meaning given such term in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:

(a) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the Applicable Person’s
assets to any other Person, unless immediately following such sale, lease,
exchange or other transfer such assets are owned, directly or indirectly, by the
Applicable Person;

(b) the dissolution or liquidation of the Applicable Person;

(c) the consolidation or merger of the Applicable Person with or into another
Person, other than any such transaction where:

(i) the outstanding Voting Securities of the Applicable Person are changed into
or exchanged for Voting Securities of the surviving Person or its parent; and

(ii) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and

(d) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act) being or becoming the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the then
outstanding Voting Securities of the Applicable Person, except in a merger or
consolidation that would not constitute a Change of Control under clause
(c) above.

“Common Units” has the meaning given such term in the Partnership Agreement.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

“Contributed Subsidiaries” means Hi-Crush Chambers LLC, a Delaware limited
liability company, Hi-Crush Railroad LLC, a Delaware limited liability company,
Hi-Crush Wyeville LLC, a Delaware limited liability company, and Operating.

 

2



--------------------------------------------------------------------------------

“Contribution” has the meaning given such term in the Recitals.

“Contribution Agreement” means that certain Contribution Agreement dated
August 15, 2012 by and between Proppants, the Partnership and the other parties
thereto pursuant to which Proppants will make the Contribution to the
Partnership.

“Discussion Date” has the meaning given such term in Section 6.17.

“Effective Date” has the meaning given such term in the introduction to this
Agreement.

“Environmental Laws” means all federal, regional, state, and local laws,
statutes, rules, regulations, orders, ordinances, judgments, codes, injunctions,
decrees, permits and other legally enforceable requirements and rules of common
law relating to (i) pollution or protection of human health, the environment or
natural resources; (ii) any Release or threatened Release of, or exposure to,
Hazardous Substances; or (iii) the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport, arrangement for
disposal or transport or handling of any Hazardous Substances. Without limiting
the foregoing, “Environmental Laws” include, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act of 1990, the Safe Drinking Water
Act, the Federal Hazardous Materials Transportation Law, the Occupational Safety
and Health Act and other environmental conservation and protection laws, each as
amended through the Effective Date.

“Environmental Losses” has the meaning given such term in Section 3.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FTS” means FTS International Services, LLC, a Texas limited liability company.

“FTS Supply Agreement” means the Supply Agreement, effective as of May 1, 2012,
between FTS and Operating.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

“Governmental Authority” means:

(a) any domestic or foreign government, whether national, federal, state
provincial, territorial, municipal or local (whether administrative,
legislative, executive or otherwise);

(b) any agency, authority, ministry, department, regulatory body, court, central
bank, bureau, board or other instrumentality having legislative, judicial,
taxing, regulatory, prosecutorial or administrative powers or functions of, or
pertaining to, government;

 

3



--------------------------------------------------------------------------------

(c) any court, tribunal, commission, individual, arbitrator, arbitration panel
or other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and

(d) other body or entity created under the authority of or otherwise subject to
the jurisdiction of any of the foregoing, including any stock or other
securities exchange or professional association.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
petroleum, petroleum products, crude oil, gasoline, natural gas, fuel oil, motor
oil, waste oil, diesel fuel, jet fuel and other petroleum hydrocarbons whether
refined or unrefined and (c) asbestos, whether in a friable or a non-friable
condition, radioactive materials and polychlorinated biphenyls.

“Indemnified Party” means either the Partnership Group or Proppants, as the case
may be, each in its capacity as a party entitled to indemnification in
accordance with Section 2.7 and Article 3 hereof.

“Indemnifying Party” means either the Partnership Group or Proppants, as the
case may be, each in its capacity as a party from whom indemnification may be
required in accordance with Section 2.7 and Article 3 hereof.

“Licensees” means, for purposes of Article 2 hereof, the Partnership and its
Subsidiaries.

“Licensor” means, for purposes of Article 2 hereof, Proppants.

“Losses” means all losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Marks” means all trademarks, trade names, logos and/or service marks identified
on Schedule 2.1 attached hereto, which Schedule may be amended from time to time
with the approval of Proppants and the Conflicts Committee.

“Operating” has the meaning given to such term in the Recitals.

 

4



--------------------------------------------------------------------------------

“Organizational Documents” means certificates or articles of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, certificates of limited partnership, limited partnership agreements
or other formation or governing documents of a particular entity.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended from time to time.

“Partnership Assets” means the customer contracts, supplier contracts, the real
and personal property associated with the Wyeville site and associated
processing and storage facilities, and all other assets, directly or indirectly
conveyed, contributed or otherwise transferred (but not leased) to the
Partnership Group as of the Effective Date; provided, however, that from and
after the Assignment Date, the FTS Supply Agreement shall not be considered a
Partnership Asset.

“Partnership Covered Environmental Losses” has the meaning given such term in
Section 3.1(b).

“Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

“Partnership Group” means the Partnership and its Subsidiaries.

“Party” or “Parties” have the meaning given such term in the introduction to
this Agreement.

“Person” is to be construed broadly and includes an individual, partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity or a Governmental Authority.

“Proposed Transaction” has the meaning given such term in Section 5.2(a).

“Proppants” has the meaning given such term in the introduction to this
Agreement.

“Proppants Entities” means Proppants and any Subsidiary of Proppants other than
the Partnership Entities; and “Proppants Entity” means any of the Proppants
Entities.

“Proppants Covered Environmental Losses” has the meaning given such term in
Section 3.1(a).

“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment.

 

5



--------------------------------------------------------------------------------

“Retained Assets” means the assets and investments owned by Proppants or any of
its Affiliates that were not conveyed, contributed or otherwise transferred to
the Partnership Group pursuant to a particular contribution agreement.

“ROFO Assets” means the assets listed on Schedule 5.1 of this Agreement.

“ROFO Notice” has the meaning given such term in Section 5.2(a).

“ROFO Period” has the meaning given such term in Section 5.1(a).

“ROFO Response” has the meaning given such term in Section 5.2(a).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions;
provided, however, that in no event shall a Change of Control of Proppants be
deemed a Transfer.

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws that provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
investigatory and remedial action for the clean-up, removal or remediation of
Hazardous Substances that exceeds actionable levels established pursuant to
Environmental Laws.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person;
provided that, if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

LICENSE

2.1 Grant of License. Upon the terms and conditions set forth in this Article 2,
Licensor hereby grants and conveys to Licensees a non-transferable,
non-exclusive license with respect to Marks owned by Licensor, to use the Marks
in connection with the continuation of Licensees’ current businesses and the
current services performed therewith within and outside the United States during
the term of this Agreement. Licensees shall not have the right to assign,
transfer or sublicense any of the rights granted hereunder, except upon the
written consent of Licensor, which consent shall be given or withheld at the
sole discretion of Licensor and which shall be limited by such conditions as
Licensor may require at its sole discretion.

2.2 Restrictions on Marks. In order to ensure the quality of uses under the
Marks, and to protect the goodwill of the Marks, Licensees agree as follows:

(a) Licensees will use the Marks only in accordance with such quality standards
and specifications as may be established by Licensor and communicated to
Licensees from time to time, it being understood that Licensor has evaluated
Licensees’ businesses and services and determined that they are of a quality
that justifies this grant of a license. Licensees recognize the substantial
goodwill associated with the Marks and will not permit the quality of the
businesses or services with which Licensees use the Marks to deteriorate so as
to affect adversely the goodwill associated with the Marks. If the quality of
the businesses or services with which Licensees use the Marks so deteriorates so
as to affect adversely the goodwill associated with the Marks, Licensees shall
at their expense immediately cease further use of the Marks and shall
immediately cause the Marks to be removed from all materials associated with the
businesses and services until rectified and from all marketing materials.
Licensees shall promptly report to Licensor any material changes in the quality
of the businesses or services with which Licensees use the Marks. Licensees will
not cause any action, or permit or fail to prevent any action by Licensees’
Affiliates or any other Person under Licensees’ control, that is deemed to
injure, harm or dilute the distinctiveness or goodwill of the Marks;

(b) Licensees will only use the Marks in formats approved by Licensor and only
in strict association with Licensees’ businesses and the services performed
therewith;

(c) Prior to publishing any new format or appearance of the Marks or any new
advertising or promotional materials that incorporate the Marks, Licensees shall
first provide such format, appearance or materials to Licensor for its approval.
If Licensor does not inform Licensees in writing within fourteen (14) days from
the date of the receipt of such new format, appearance, or materials that such
new format, appearance, or materials is unacceptable, then such new format,
appearance or materials shall be deemed to be acceptable and approved by
Licensor. Licensor may withhold approval of any proposed changes to the format,
appearance or materials which Licensees propose to use in Licensor’s sole
discretion; and

 

7



--------------------------------------------------------------------------------

(d) Licensees shall not use any other trademarks, service marks, trade names or
logos in connection with the Marks.

2.3 Ownership. Licensor shall own all right, title and interest, including all
goodwill relating thereto, in and to the Marks, and all trademark rights
embodied therein shall at all times be solely vested in Licensor. Licensees have
no right, title, interest or claim of ownership in the Marks, except for the
licenses granted in this Agreement. All use of the Marks shall inure to the
benefit of Licensor. Licensees agree that they will not attack the title of
Licensor in and to the Marks.

2.4 Confidentiality. Licensees shall maintain in strictest confidence all
confidential or nonpublic information or material disclosed by Licensor and in
the materials supplied hereunder in connection with the license of the Marks,
whether in writing or orally and whether or not marked as confidential. Such
confidential information includes, but is not limited to, algorithms,
inventions, ideas, processes, computer system architecture and design, operator
interfaces, operational systems, technical information, technical
specifications, training and instruction manuals, and the like. In furtherance
of the foregoing confidentiality obligation, Licensees shall limit disclosure of
such confidential information to those of their employees, contractors or agents
having a need to access the confidential information for the purpose of
exercising rights granted hereunder.

2.5 Estoppel. Nothing in this Agreement shall be construed as conferring by
implication, estoppel, or otherwise upon Licensees (a) any license or other
right under the intellectual property rights of Licensor other than the license
granted herein to the Marks as set forth expressly herein or (b) any license
rights other than those expressly granted herein.

2.6 Warranties; Disclaimers.

(a) Licensor represents and warrants that (i) Licensor owns, and Licensor has
the right to license or sublicense, the Marks licensed under this Agreement and
(ii) the Marks do not infringe upon the rights of any third parties.

(b) EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS DESCRIBED IN SECTION 2.6(a),
LICENSOR DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS
(EXPRESS OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE SUBJECT

 

8



--------------------------------------------------------------------------------

MATTER HEREOF, OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY PURPOSE
(WHETHER ANY LICENSEE KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS
OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY
REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.

2.7 Trademark Indemnification.

(a) Licensees agree to defend, indemnify, and hold harmless Licensor from and
against any Losses suffered or incurred by Licensor by reason of or arising out
of claims by third parties based on alleged defects or failures of Licensees’
services.

(b) Licensor will defend, indemnify, and hold harmless Licensee from and against
any Losses suffered or incurred by Licensees by reason of or arising out of any
claim that any Licensee’s authorized use of the Marks that complies with this
Agreement infringes the trademark rights of any third party.

2.8 In the Event of Termination. In the event of termination of this Agreement
pursuant to Section 6.4 or otherwise, Licensees’ right to utilize or possess the
Marks licensed under this Agreement shall automatically cease, and no later than
ninety (90) days following such termination of this Agreement, (i) the Licensees
shall cease all use of the Marks and shall adopt new trademarks, service marks,
and trade names that are not confusingly similar to the Marks and (ii) the
General Partner shall have caused each of the Licensees to change its legal name
so that there is no longer any reference therein to the name “Hi-Crush,” any
name or d/b/a then used by any Proppants Entity or any variation, derivation or
abbreviation thereof, and in connection therewith, the General Partner shall
cause each such Licensee to make all necessary filings of certificates with the
Secretary of State of the State of Delaware and to otherwise amend its
Organizational Documents by such date.

ARTICLE 3

INDEMNIFICATION

3.1 Environmental Indemnification.

(a) Subject to Section 3.1(c) and to the provisions of Section 3.3, Proppants
shall indemnify, defend and hold harmless the Partnership Group from and against
any Losses suffered or incurred by the Partnership Group by reason of or arising
out of:

(i) with respect to the Partnership Assets, any violation or correction of
violation of Environmental Laws; or

 

9



--------------------------------------------------------------------------------

(ii) any event, circumstance, action, omission, condition or environmental
matter associated with or arising from the ownership or operation of the
Partnership Assets (including, without limitation, the exposure to or presence
of Hazardous Substances at, on, under, about or Releasing to or from the
Partnership Assets or the exposure to or Release of Hazardous Substances arising
out of operation of the Partnership Assets at non-Partnership Asset locations)
including, without limitation, (A) the cost and expense of any investigation,
assessment, evaluation, response, abatement, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) performance of a supplemental environmental project
authorized or consented to by a Governmental Authority in partial or whole
mitigation of a fine or penalty, (C) the cost or expense of the preparation and
implementation of any investigatory closure, remedial, corrective action or
other plans required or necessary under Environmental Laws or to satisfy any
applicable Voluntary Cleanup Program and (D) the cost and expense for any
environmental or toxic tort pre-trial, trial, or appellate legal or litigation
support work; provided, in the case of clauses (A) and (C) such cost and expense
shall not include the costs of and associated with project management and soil
and ground water monitoring performed at the conclusion of or in lieu of active
soil or groundwater remediation (collectively with Losses under
Section 3.1(a)(i), “Environmental Losses”);

but only to the extent that such violation complained of under Section 3.1(a)(i)
or such events, omissions or conditions included under Section 3.1(a)(ii)
occurred or existed on or before the Effective Date with respect to such
Partnership Assets (collectively, “Proppants Covered Environmental Losses”).

(b) Subject to Section 3.1(c) and to the provisions of Section 3.3, the
Partnership Group shall indemnify, defend and hold harmless the Proppants
Entities from and against any Environmental Losses suffered or incurred by the
Proppants Entities relating to the ownership or operation of the Partnership
Assets to the extent occurring after the Effective Date (“Partnership Covered
Environmental Losses”), except to the extent that the Partnership Group is
indemnified with respect to any of such Environmental Losses that are Proppants
Covered Environmental Losses under Section 3.1(a).

(c) Except for obligations with respect to claims made before the third
anniversary of the Effective Date for Proppants Covered Environmental Losses or
Partnership Covered Environmental Losses, which shall not terminate, all
indemnification obligations in this Section 3.1 shall terminate on the third
anniversary of the Effective Date.

 

10



--------------------------------------------------------------------------------

3.2 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Section 3.1(a), subject to Section 3.3, Proppants shall indemnify, defend and
hold harmless the Partnership Group from and against any Losses of any and every
kind or character, known or unknown, fixed or contingent, suffered or incurred
by the Partnership Group by reason of or arising out of:

(i) failure to convey good and indefeasible title to the Partnership Assets to
one or more members of the Partnership Group, and such failure renders the
Partnership Group unable to use or operate the Partnership Assets in
substantially the same manner as they were operated by the Proppants Entities
immediately prior to the Effective Date with respect to such Partnership Assets;

(ii) failure of the Partnership Group to be the owner on the Effective Date of
(A) valid and indefeasible easement rights, rights-of-way, leasehold and/or fee
ownership interests in and to the lands on which are located any Partnership
Assets and (B) valid title to 100% of the equity interest of each of the
Contributed Subsidiaries, in each case to the extent that, such failure renders
the Partnership Group liable or unable to use or operate the Partnership Assets
in substantially the same manner as they were operated by the Proppants Entities
immediately prior to the Effective Date;

(iii) failure of the Partnership Group to have on the Effective Date any consent
or governmental permit and such failure renders the Partnership unable to use or
operate the Partnership Assets in substantially the same manner as they were
operated by the Proppants Entities immediately prior to the Effective Date;

(iv) events and conditions associated with the Retained Assets whether occurring
before or after the Effective Date;

(v) any Losses arising out of or associated with the FTS Supply Agreement from
and after the Assignment Date; and

(vi) all federal, state and local income tax liabilities attributable to the
ownership and operation of the Partnership Assets prior to the Effective Date,
including any such income tax liabilities of Proppants that may result from the
consummation of the formation transactions for the Partnership Entities;

provided, however, that in the case of clauses (i), (ii), (iii) and (iv) above,
such indemnification obligations shall terminate on the third anniversary of the
Effective Date; and that in the case of clause (vi) above, such indemnification
obligations shall survive until sixty (60) days after the termination of any
applicable statute of limitations.

 

11



--------------------------------------------------------------------------------

(b) In addition to and not in limitation of the indemnification provided under
Section 3.1(b) and the Partnership Agreement, the Partnership Group shall
indemnify, defend and hold harmless the Proppants Entities from and against any
Losses of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by any of the Proppants Entities by reason of
or arising out of events and conditions associated with the operation of the
Partnership Assets on or after the Effective Date (other than Losses suffered by
the Proppants Entities solely through their direct or indirect ownership of
equity interests in the Partnership) unless such indemnification would not be
permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7 of the Partnership Agreement.

3.3 Limitations Regarding Indemnification.

(a) The aggregate liability of Proppants under Section 3.1(a) shall not exceed
$7.5 million.

(b) No claims may be made against Proppants for indemnification pursuant to
Sections 3.1(a), 3.2(a)(i), 3.2(a)(ii), 3.2(a)(iii), 3.2(a)(iv) or 3.2(a)(vi)
unless and until the aggregate dollar amount of the Losses suffered or incurred
by the Partnership Group exceeds $500,000. Proppants shall have no liability
under this Article III in respect of any individual claim of less than $50,000.

(c) Notwithstanding anything herein to the contrary, in no event shall Proppants
have any indemnification obligations under Section 3.1(a) for claims made as a
result of additions to or modifications of Environmental Laws promulgated after
the Effective Date with respect to a particular Partnership Asset.

(d) In no event shall the Indemnifying Party be obligated to the Indemnified
Party under Section 3.1 or 3.2 for any Losses or income tax liabilities to the
extent either (i) reserved for in the Partnership Group’s financial statements
as of the Effective Date or (ii) recovered by the Indemnified Party under
available insurance coverage, from contractual rights or against any third
party.

3.4 Indemnification Procedures.

(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under Section 2.7 or this Article 3,
it will provide notice thereof in writing to the Indemnifying Party, specifying
the nature of and specific basis for such claim; provided, however, that the

 

12



--------------------------------------------------------------------------------

Indemnified Party shall not submit claims more frequently than once a calendar
quarter (or twice in the case of the last calendar quarter prior to the
expiration of the applicable indemnity coverage under this Agreement).

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under Section 2.7
or this Article 3, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(with the concurrence of the Conflicts Committee in the case of the Partnership
Group) unless it includes a full release of the Indemnified Party from such
matter or issues, as the case may be, and does not include the admission of
fault, culpability or a failure to act, by or on behalf of such Indemnified
Party.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under Section 2.7 or this Article 3, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party, at no cost to the Indemnifying Party, of any
employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to endeavor to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this Section 3.4. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in Section 2.7 or this Article 3; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense. The Indemnifying Party
agrees to keep any such counsel hired by the Indemnified Party informed as to
the status of any such defense, but the Indemnifying Party shall have the right
to retain sole control over such defense.

(d) An Indemnified Party shall take all commercially reasonable steps to
mitigate damages with respect to any claim for which it is seeking
indemnification and shall use commercially reasonable efforts to avoid any costs
or expenses associated with such claim and, if such costs and expenses cannot be
avoided, to minimize the amount thereof.

 

13



--------------------------------------------------------------------------------

(e) In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party and (ii) all amounts recovered by the Indemnified Party under
contractual indemnities from third Persons. The Indemnified Party hereby agrees
to use commercially reasonable efforts to realize any applicable insurance
proceeds or amounts recoverable under such contractual indemnities.

(f) The date on which the Indemnifying Party receives notification of a claim
for indemnification shall determine whether such claim is timely made.

(g) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

ARTICLE 4

AGREEMENT TO ASSUME CUSTOMER CONTRACT

4.1 Agreement to Assume Specified Customer Contract. Each of the Parties hereby
agree that the Partnership shall cause Operating to sell, assign, transfer and
convey to Proppants or any subsidiary of Proppants designated by Proppants (the
“Assignee”) and the Assignee shall accept and assume from Operating, all of the
rights and obligations of Operating under the FTS Supply Agreement (the
“Specified Assignment”) to the fullest extent permitted by the terms of the FTS
Supply Agreement, with such assignment to occur prior to and to be effective as
of May 1, 2013 (the “Assignment Date”). Proppants shall, or shall cause any
designated Assignee to, keep, perform and be bound by all of the terms,
covenants and conditions contained in the FTS Supply Agreement from and after
the Assignment Date. The Parties agree to execute such further documents and
take such further actions as are necessary to effectuate the Specified
Assignment as of the Assignment Date.

ARTICLE 5

RIGHT OF FIRST OFFER

5.1 Right of First Offer to Purchase Certain Assets retained by Proppants
Entities.

(a) Proppants hereby grants to the Partnership a right of first offer for a
period of three years from the Effective Date (the “ROFO Period”) on each ROFO
Asset to the extent that any Proppants Entity proposes to Transfer any ROFO
Asset (other than to an Affiliate of the Proppants Entities who agrees in
writing that such ROFO Asset remains subject to the provisions of this Article V
and assumes the obligations under this Article V with respect to such ROFO
Asset).

 

14



--------------------------------------------------------------------------------

(b) The Parties acknowledge that any Transfer of ROFO Assets pursuant to the
Partnership’s right of first offer is subject to the terms of all existing
agreements with respect to the ROFO Assets and shall be subject to and
conditioned on the obtaining of any and all necessary consents of security
holders, governmental authorities, lenders or other third parties.

5.2 Procedures.

(a)     

(a) If a Proppants Entity proposes to Transfer any applicable ROFO Asset (other
than to an Affiliate as described in Section 5.1(a)) during the ROFO Period (a
“Proposed Transaction”), Proppants shall or shall cause such Proppants Entity
to, prior to entering into any such Proposed Transaction, first give notice in
writing to the Partnership (the “ROFO Notice”) of its intention to enter into
such Proposed Transaction. The ROFO Notice shall include any material terms,
conditions and other details as would be reasonably necessary for the
Partnership to make a responsive offer to enter into the Proposed Transaction
with the applicable Proppants Entity, which terms, conditions and details shall
include any material terms, condition or other details that such Proppants
Entity would propose to provide to non-Affiliates in connection with the
Proposed Transaction. The Partnership shall have 15 days following receipt of
the ROFO Notice to propose an offer to enter into the Proposed Transaction with
such Proppants Entity (the “ROFO Response”). The ROFO Response shall set forth
the terms and conditions (including, without limitation, the purchase price the
Partnership proposes to pay for the ROFO Asset and the other terms of the
purchase) pursuant to which the Partnership would be willing to enter into a
binding agreement for the Proposed Transaction. If no ROFO Response is delivered
by the Partnership within such 15-day period, then the Partnership shall be
deemed to have waived its right of first offer with respect to such ROFO Asset,
and the applicable Proppants Entity shall be free to enter into a Proposed
Transaction with any third person on terms and conditions determined in the sole
discretion of Proppants.

(b) If the Partnership submits a ROFO Response, the Partnership and Proppants
shall negotiate, in good faith, the terms of the purchase and sale of the ROFO
Asset for 10 days following the receipt of the ROFO Response by the Proppants
Entity. If Proppants and the Partnership are unable to agree on such terms
during such 10-day period, the Proppants Entity may Transfer the ROFO Asset to
any third person on terms and conditions determined in the sole discretion of
Proppants.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.

6.2 Notice. All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 6.2.

For notices to any of the Proppants Entities:

Hi-Crush Proppants LLC

Three Riverway, Suite 1550

Houston, Texas 77056

Phone: (713) 963-0099

Fax: (713) 963-0088

Attention: General Counsel

For notices to any of the Partnership Entities:

Hi-Crush Partners LP

Three Riverway, Suite 1550

Houston, Texas 77056

Phone: (713) 963-0099

Fax: (713) 963-0088

Attention: General Counsel

 

16



--------------------------------------------------------------------------------

6.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein, other than the Contribution Agreement.

6.4 Termination. This Agreement, other than the provisions set forth in
Section 2.7 and Articles 3, 4 and 6 hereof, shall terminate upon a Change of
Control of the General Partner or the Partnership, other than any Change of
Control of the General Partner or the Partnership deemed to have occurred
pursuant to clause (d) of the definition of Change of Control solely as a result
of a Change of Control of Proppants. Notwithstanding any other provision of this
Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist and the Common Units
held by the General Partner and its Affiliates are not voted in favor of such
removal, this Agreement may immediately thereupon be terminated by Proppants.

6.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

6.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that the General Partner determines will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.

6.7 Assignment; Third Party Beneficiaries. Except as provided in Section 2.1,
any Party shall have the right to assign its rights under this Agreement without
the consent of any other Party, but no Party shall have the right to assign its
obligations under this Agreement without the consent of the other Parties. Each
of the Parties hereto specifically intends that each entity comprising the
Proppants Entities and each entity comprising the Partnership Entities, as
applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.

 

17



--------------------------------------------------------------------------------

6.8 Counterparts. This Agreement may be executed in two or more counterparts,
and by facsimile, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

6.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

6.10 Gender, Parts, Articles and Sections. Whenever the context requires, the
gender of all words used in this Agreement shall include the masculine, feminine
and neuter, and the number of all words shall include the singular and plural.
All references to Article numbers and Section numbers refer to Articles and
Sections of this Agreement.

6.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

6.12 Withholding or Granting of Consent. Except as otherwise expressly provided
in this Agreement, each Party may, with respect to any consent or approval that
it is entitled to grant pursuant to this Agreement, grant or withhold such
consent or approval in its sole and uncontrolled discretion, with or without
cause, and subject to such conditions as it shall deem appropriate.

6.13 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

 

18



--------------------------------------------------------------------------------

6.14 Negation of Rights of Limited Partners, Assignees and Third Parties. Except
as set forth in Section 6.7, the provisions of this Agreement are enforceable
solely by the Parties, and no shareholder, limited partner, member, or assignee
of Proppants, the General Partner, the Partnership or other Person shall have
the right, separate and apart from Proppants, the General Partner or the
Partnership, to enforce any provision of this Agreement or to compel any Party
to comply with the terms of this Agreement.

6.15 No Recourse Against Officers and Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Proppants Entity or any Partnership
Entity.

6.16 Arbitration.

Any dispute, controversy or claim arising out of or in connection with this
Agreement shall be settled by final and binding arbitration conducted in
Houston, Texas in accordance with the Commercial Arbitration Rules of the
American Arbitration Association by one or more arbitrators designated in
accordance with said Rules. All arbitrators must have not less than seven years
experience in the energy industry. The Parties agree that the award of the
arbitral tribunal (the “Arbitration Award”) shall be: (a) conclusive, final and
binding upon the Parties; and (b) the sole and exclusive remedy between the
Parties regarding any and all claims and counterclaims presented to the arbitral
tribunal. All notices to be given in connection with the arbitration shall be as
provided in Section 6.2 of this Agreement. The Arbitration Award shall include
interest, at a rate determined as appropriate by the arbitrators, from the date
of any breach or other violation of this Agreement to the date when the
Arbitration Award is paid in full. The Arbitration Award shall also include the
fixing of the expense of the arbitration and the assessment of the same, as is
appropriate in the opinion of the arbitrators, against either or both Parties
hereto. Each Party shall otherwise bear its cost for its respective legal fees,
witnesses, depositions and other out-of-pocket expenses incurred in the course
of the arbitration.

6.17 Dispute Resolution.

If the Parties are unable to resolve any service or performance issues or if
there is a material breach of this Agreement that has not been corrected within
thirty (30) days of receipt of notice of such breach, representatives of each of
the Parties in dispute shall meet promptly to review and resolve such issues and
breaches in good faith (the date on which such Persons first so meet, the
“Discussion Date”). If such Persons are unable to fully resolve any such issues
and breaches in good faith promptly after the Discussion Date, any remaining
disputes shall be resolved in accordance with Section 6.16.

 

19



--------------------------------------------------------------------------------

[Signature pages follow.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.

 

HI-CRUSH PARTNERS LP By:   Hi-Crush GP LLC,   its general partner   By:  

/s/ Robert E. Rasmus

    Name:   Robert E. Rasmus     Title:   Co-Chief Executive Officer HI-CRUSH GP
LLC By:  

/s/ Robert E. Rasmus

  Name:   Robert E. Rasmus   Title:   Co-Chief Executive Officer HI-CRUSH
PROPPANTS LLC By:  

/s/ Robert E. Rasmus

  Name:   Robert E. Rasmus   Title:   Co-Chief Executive Officer

Signature Page – Omnibus Agreement

 

21



--------------------------------------------------------------------------------

Schedule 2.1

Marks

 

1. Hi-Crush

 

2. Hi-Crush Partners

 

2. Hi-Crush Proppants

 

LOGO [g400413ex10_2pg22a.jpg]

3.

 

LOGO [g400413ex10_2pg22b.jpg]

 

4.

 

Schedule 2.1



--------------------------------------------------------------------------------

Schedule 5.1

ROFO Assets

 

Asset

  

Owner

 

Augusta, Wisconsin Acreage and Sand Reserves and Related Onsite Processing
Facilities and Assets. Approximately 1,000 acres located in Eau Claire County,
Wisconsin, containing an estimated 46.2 million tons of proven recoverable
coarse grade sand reserves as of December 31, 2011, and related excavation,
processing and rail facilities and any facilities or related assets constructed
on such acreage during the ROFO Period.

  

 

Hi-Crush Proppants LLC (indirectly through its ownership of Hi-Crush Augusta
LLC)

 

and

 

Hi-Crush Augusta LLC

 

 

 

 

 

Hi-Crush Proppants LLC (indirectly through its ownership of Hi-Crush Tomah LLC)

 

and

 

Hi-Crush Tomah LLC

 

Tomah, Wisconsin Acreage and Sand Reserves, and any Related Onsite Processing
Facilities and Assets. Approximately 700 acres located in Tomah, Wisconsin,
containing an estimated 33 million tons of proven recoverable coarse grade sand
reserves as of December 31, 2011 and any related facilities or assets
constructed on such acreage during the ROFO period.

  

 

Schedule 5.1